74 So.3d 117 (2011)
Michael L. SPICER, Appellant,
v.
STATE OF FLORIDA, DEPARTMENT OF REVENUE, on behalf of Angel M. SPICER, Appellee.
No. 1D11-3862.
District Court of Appeal of Florida, First District.
September 7, 2011.
*118 Luke Newman, Tallahassee, for Appellant.
Albert Thorburn, General Counsel, and William H. Branch, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Catsicas v. Catsicas, 669 So.2d 1126 (Fla. 4th DCA 1996). Any remedy the appellant may have lies with the lower tribunal. Cf. Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983). The appellee's Motion to Dismiss, filed on August 2, 2011, is denied as moot.
VAN NORTWICK, ROWE, and SWANSON, JJ., concur.